Citation Nr: 1533773	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder (MDD).

2.  Entitlement to an effective date earlier than May 29, 2012, for the award for service connection for MDD.  

3.  Entitlement to an evaluation in excess of 10 percent for coronary artery disease, status post coronary artery bypass graft (claimed as ischemic heart disease).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2012 (increased rating for coronary artery disease) and November 2013 (granted service connection for MDD, rated 70 percent from May 29, 2012, the date of receipt of the Veteran's claim for service connection for depression) rating decisions by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) and Buie v. Shinseki, 24 Vet. App. 242 (2011), the issue of entitlement to a TDIU has been raised and is listed on the title page of this decision.

The issues of entitlement to an increased rating for coronary artery disease, status post coronary artery bypass graft (claimed as ischemic heart disease) and a TDIU rating (raised in the context of the claim for an increased rating for coronary artery disease) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, MDD has been productive of total occupational and social impairment for the entire appeal period.

2.  There is no evidence associated with the claims file prior to May 29, 2012 which can be interpreted as a claim, formal or informal, for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, a 100 percent schedular rating is warranted for the Veteran's MDD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9434 (2014).

2.  The criteria for an effective date earlier than May 29, 2012, for the grant of service connection for MDD have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The appeal as to an increased initial rating and earlier effective date for MDD arises from the Veteran's disagreement with the initial evaluation and effective date assigned following the grant of service connection for MDD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

The duty to assist has also been met.  The record includes statements by the Veteran, his attorney and physicians as well as VA and private treatment records and examination reports.  The VA examinations are adequate because they provide the necessary findings to properly rate the MDD under the applicable rating criteria.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased rating for MDD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As this is an appeal from the initial rating assigned with the grant of service connection for MDD, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected MDD has been evaluated throughout the appeal period since the grant of service connection as 70 percent under 38 C.F.R. § 4.130, Code 9434.  MDD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under this rating criteria, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9434.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.

The medical evidence of record consists of VA treatment records, October 2012 and November 2013 VA examination reports and an October 2012 statement in support of his claim from a Vocational Consultant.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 100 percent disability rating throughout the appeal period.

Although the October 2012 VA examiner indicated that the Veteran has "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood;" the examiner remarked that the Veteran's "service-connected medical condition resulted in his ending employment 8 years ago" and his "medical problems have steadily worsened, resulting in significant depressive symptoms."  The examiner assigned a GAF score of 45 and explained:  

The depressive symptoms are debilitating, affecting both social functioning and occupational potential. Motivation and energy levels are low and dysfunctional. He will be unable to manage the typical social requirements of the workplace (interacting effectively with co-workers, dealing with supervision); will be unable to concentrate and persist in tasks or to make independent decisions. He is likely to become anxious and confused when under stress and to decompensate. His profile suggests a STRONG likelihood of destabilization if faced with the typical demands of the workplace.

In a subsequent October 2012 statement, after reviewing the Veteran's claims file, including the October 2012 VA examination report, a Vocational Consultant opined that the Veteran is "totally unable to sustain employment due to the severity of his service-connected Mood Disorder and the severe symptoms associated with his diagnosis.  This appears to have been present since the application for benefits."  

Similarly, although a November 2013 VA mental disorders examination report notes that the Veteran has "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood;" the examiner noted that the Veteran "is irritable with low frustration tolerance" and he "cannot work."  The examiner assigned a GAF score of 55 and explained that the Veteran "is in constant pain and has constant anxiety about the worsening conditions.  He is tearful, amotivated, has low mood, difficulty sleeping due to pain, irritability and social isolation."

On longitudinal review of the record the Board finds that the disability picture presented by the Veteran's psychiatric disability throughout approximates total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication (inability to manage the typical social requirements of the workplace, concentrate and persist in tasks, make independent decisions and likely to become anxious and confused when under stress.)  The VA examination reports and statement from the Vocational Consultant show that he has total occupational and social impairment and is unemployable.  While the VA examiners noted that the Veteran has "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood" so as to support the criteria for a 70 percent rating, the explanations provided by these examiners (and the statement from the Vocational Consultant) show that the Veteran is unemployable as a result of his MDD symptoms.  As the symptoms described meet (or at least approximate) the schedular criteria for a 100 percent rating under Code 9434, the Board finds that such rating is warranted throughout.


Earlier Effective Date

The Veteran contends that the effective date for the grant of service connection for MDD should be earlier than May 29, 2012.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than May 29, 2012, for the grant of service connection for MDD.

There is no evidence of a formal or informal claim being filed prior to May 29, 2012, when the claim of service connection was date-stamped as received at the RO.  Specifically, the Veteran requested that his statement be considered "an informal claim for compensation benefits for depression."  March 2006 private neurology treatment records (received by VA in October 2006) note that the Veteran had "significant mood dysfunction" and "significant sleep/wake cycle disturbance."  However, these private treatment reports are not an informal claim for service connection, as they do not identify service connection for depression as a benefit being sought (and, as private treatment records, they were not constructively of record prior to receipt by VA).  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Further, as the Veteran left service several years prior to his claim, the effective date of the date following separation is not warranted.  Thus, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  The date of receipt of the claim is the later date, and was properly used as the effective date.

As the preponderance of the evidence is against the claim for an effective date prior to May 29, 2012, for the grant of service connection for MDD, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation of 100 percent for service-connected MDD is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an effective date prior to May 29, 2012, for the award of service connection for MDD is denied.


REMAND

Review of the record suggests that the Veteran's service connected coronary artery disease symptoms may have increased in severity since his last, July 2012, VA examination for ischemic heart disease.  In February 2014, the Veteran notified VA "that he recently had a heart attack and was in Cookville Regional HP Tennessee."  Based on the above, the Board finds that the Veteran's condition may have worsened since his last VA examination.  Accordingly, a new examination is warranted to determine the current extent and severity of his service-connected coronary artery disease.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400 (1997)(holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Further, any updated treatment records, to specifically include the records from Cookville Regional HP Tennessee in connection with his heart attack, should be obtained and associated with the claims file.

Regarding a TDIU rating, it is noted that, in various statements and medical records, the Veteran has asserted that the severity of his cardiovascular disability has rendered him unemployable.  The Court of Appeals for Veterans Claims (Court) has held that an assertion of unemployability due to service-connected disabilities raises the issue of entitlement to TDIU as part of the underlying claim for an increased initial evaluation rather than a separate claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU is on appeal. 

Further, as discussed above, the Veteran is now service connected for MDD with a 100 percent disability rating throughout the appeal period.  However, the grant of a total schedular disability rating does not render the issue of entitlement to TDIU moot.  Notably, VA has the duty to maximize a claimant's benefits, to include consideration of whether his disabilities (or combination thereof) establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). 

Specifically, VA must consider a TDIU claim, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating based on the disabilities other than the disability that is rated at 100 percent.  See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Thus, in this case, the RO must consider whether the Veteran is unemployable due to his service connected disabilities for the period prior May 29, 2012 and whether he is unemployable due to his service connected disabilities other than his MDD for the period since May 29, 2012.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his cardiovascular complaints, and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the identified records.  Complete/updated records of VA treatment and from Cookville Regional HP Tennessee should be obtained.

2.  Thereafter, the RO should arrange for the Veteran to be examined by a cardiologist or internist to determine the nature and severity of his current heart disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed.  Based on an examination and interview of the Veteran and review of the claims file, the examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease.  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the disability, to include an assessment of workload in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; left ventricular function; and commentary on the presence, or lack thereof, of congestive heart failure, and its frequency.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that the question is outside the scope of a medical professional conversant in VA practices.

3.  After undertaking any development deemed necessary, readjudicate the issues of entitlement to an increased rating for coronary artery disease and entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected disabilities.  For the period since May 29, 2012, consider only the service-connected disabilities other than his MDD.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished an appropriate SSOC and provided the appropriate time period within which to respond.  The case should thereafter be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


